Foreign attachments are in rem, and when special bail is put in, they are dissolved. The' suit then would be between French citizens in the United States. The same objection as to the consul’s cognizance failing, because he cannot enforce his decree, would equally apply to controversies between two or more states, under the second section of the third article of the present constitution of the United States, since no method is thereby pointed out of enforcing the sentences of the judiciary in such cases.
No argument can be founded on the application to the French consul in April 1795. Judgment had then been entered in the attachment, a scire facias was depending against the garnishee, sub judice Us fuit. It would have been indecent in the consul to interpose at that period, even admitting, that his jurisdiction was clearly ascertained. It was more proper for him to rely on the justice of this court, confiding in a faithful fulfilment of the treaty. On being pressed however, the consul has now filed his claim. "
But it must be conceded, that the privilege of exemption from suits in the United States’ courts belongs to French citizens, as individuals; and any one may claim it, without the interference of the consul. A strong inconsistency is obvious in the plaintiff’s conduct. He asked a decision of the French consul five months ago; he now disclaims his jurisdiction, and contends that he is no French citizen.
2d, There is nothing to shew that the plaintiff is not a French citizen. It is clear, that though the form and constitution of a government be changed, yet a treaty concluded with the nation, during the former organization of their polit*549ical system, still remains binding on all the parties to it. Vattel, lib. i. c. 13.
The emigration of the plaintiff did not alter his character, as a citizen of France. It seems admitted, that he did not come into Pennsylvania, in order to change his country, absolutely, and at all events. His dislike to the pure democratic government of France, has sprung up since his arrival *5501 kere- Efe sustained the important character of a sup-J.pleant in St. Domingo in 1791 and 1792, under the democratic part of the Fayette limited monarchy. Why does not the plaintiff now file his affidavit, that he is not a French citizen? It looks like subterfuge.
[Here the plaintiff being in court, offered to take the affidavit proposed; but was prevented by the court.]
The Pennsylvania act of 13th March 1789, was founded on the 42d section of the former plan or frame of government of this commonwealth; and the 4th section of that act expressly directs, that nothing therein shall alter or affect that section of the old constitution. But this bond of union ceased on the 2d September 1790, when the new constitution was formed by the people of this state. The power of establishing an uniform system of naturalization is now vested in the congress of the United States, by the 8th section of the 1st arti-. cle of the constitution thereof; and the people of this commonwealth, by adopting that constitution, have bound themselves, that their laws shall be conformable thereto. When the congress therefore passed their naturalization act of the 26th March 1790, and directed that the oath of allegiance should be taken in a court of record, the act of assembly of 13th March 1789, was virtually repealed thereby. Under the laws of congress, residence alone will not confer the rights of citizenship. The oath taken before alderman Baker, not being in the mode prescribed by congress, is of no avail.
Notwithstanding all that has been offered, if Caignett was the defendant, instead of the plaintiff in this suit, he would be entitled to the provisions of the convention, though he possessed aristocratical principles. Why, as the plaintiff, should his situation be bettered?
The cases cited from Vattel, are confined to two independent sovereignties, or parties in the same nation. A man must be a citizen of some one country; it would be a solecism in government, to suppose it to be otherwise. This very point has been so determined in the Supreme Court of the United States, between Yost Jansen v. William Talbot, in February term last. One Ballard a citizen of Virginia dissolved his allegiance under a law of that state, but did not become a citizen of France. Talbot was admitted a French citizen, but did not abjure his former allegiance to Virginia. The Supreme Court held, that Ballard continued a citizen of the .United States, notwithstanding his oath under the Vir*550ginia act; and lie not Raving become a citizen of any other state or empire, and having been outfitted illegally in Savannah, and without a proper commission, the capture made by him was declared to be illegal. Judge Patterson in * particular said, that the considering a man as a citi- r*cK-i zen of the world, was a fanciful idea. '•
Messrs. Lewis, M. Levy and Moylan, pro quer.
Messrs. Ingersoll, Dallas and Du Ponceau, pro def.
The court took time to advise hereon; and afterwards in the same term, M’Kean C. J. pronounced the unanimous opinion of the judges, that the plaintiff under all the circumstances disclosed to them, could not possibly be considered as a citizen of Prance, at the time of the commencement of the suit; he was therefore not precluded, by the terms of the 12th article of the consular convention, from bringing his suit in any court of the United States. The court without giving any opinion on the first point argued,
Discharged the motion.